DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1-5 are still pending in the present application.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from and during a telephone conversation with Theodore Shih, Attorney of Record, on 6/27/2022.

3.	The application has been amended as follows:
IN THE CLAIMS
Claim 1 (Currently Amended)
A communication system, comprising: 
a first mobile station and a second mobile station each including a transmitter that transmits a signal, a receiver that receives a signal, and a detector that detects quality deterioration of a signal; and 
a relay station including a relay transmitter that transmits a signal and a relay receiver that receives a signal; 
wherein the first mobile station, the second mobile station, and the relay station perform communication using a first frequency and a second frequency that are different from each other, 
when the detector of the second mobile station detects, while the transmitter of the first mobile station is transmitting a signal at the second frequency in a direct communication mode in which the first mobile station and the second mobile station transmit and receive signals to/from each other in half-duplex communication, quality deterioration of a signal from the first mobile station that the receiver of the second mobile station receives, the transmitter of the second mobile station transmits a quality deterioration notification at the first frequency,
when the relay receiver receives the quality deterioration notification, the relay transmitter transmits a response at the second frequency, the relay receiver receives a signal that the first mobile station is transmitting at the second frequency, and the relay transmitter relays the signal of the first mobile station received and transmits the signal at the first frequency, and 
when the receiver of the second mobile station receives the response, the receiver of the second mobile station changes a communication mode to receive the signal of the first mobile station that the relay station relays at the first frequency in place of the signal that the first mobile station is transmitting at the second frequency.
 
Claim 4 (Currently Amended)
 A relay station capable of using a first frequency and a second frequency that are different from each other, comprising:
a communication interface that relays and transmits to a second mobile station a signal received at the first frequency from a first mobile station, when the relay station is set to a relay communication mode, the signal transmitted to the second mobile station at the second frequency; and
a controller that controls the communication interface,
wherein when the controller receives a quality deterioration notification from the second mobile station while the first mobile station set to a direct communication mode of half-duplex communication is transmitting a signal to the second mobile station at the second frequency, the controller controls the communication interface to change a communication mode to transmit a response to the second mobile station, which has transmitted the quality deterioration notification, at the second frequency, to receive a signal from the first mobile station at the second frequency, and to relay and transmit a signal from the first mobile station at the first frequency.
 
 
Claim 5 (Currently Amended)
 
A mobile station that uses a first frequency and a second frequency that are different from each other to perform half-duplex communication, comprising: 
a communication interface that receives a signal transmitted at the second frequency from another mobile station on a transmitting side that is set to a direct communication mode of half-duplex communication; and
a detector that detects quality deterioration of a signal received by the communication interface from the another mobile station on the transmitting side in the direct communication mode of half-duplex communication when the signal is transmitted at the second frequency, 
wherein when the quality deterioration is detected by the detector, the communication interface transmits a quality deterioration notification to a relay station at the first frequency, and
upon receiving a response to the quality deterioration notification from the relay station at the second frequency, the communication interface changes the communication mode so as to receive a signal transmitted from the relay station at the first frequency in place of a signal that is transmitted from the another mobile station on the transmitting side 


Allowable Subject Matter
4.	Claims 1-5 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1-5 are allowed, in view of the Examiner’s amendment made above. 
 	
With respect to independent claim 1 and the teachings of the most pertinent prior art:
Zhao (US PG Publication 2019/0230631) teaches
a communication system, comprising: 
a first mobile station and a second mobile station each including a transmitter that transmits a signal, a receiver that receives a signal, and; and 
a relay station including a relay transmitter that transmits a signal and a relay receiver that receives a signal; 
wherein the first mobile station, the second mobile station, and the relay station perform communication using a first frequency and a second frequency that are different from each other.

Leng, et al (CN 105764061 A), hereafter Leng, teaches 
a detector that detects quality deterioration of a signal;
when the detector of the second mobile station detects, while the transmitter of the first mobile station is transmitting a signal at the second frequency in a direct communication mode, quality deterioration of a signal from the first mobile station that the receiver of the second mobile station receives, the transmitter of the second mobile station transmits a quality deterioration notification at the first frequency.

However, Zhao and Leng, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
when the detector of the second mobile station detects, while the transmitter of the first mobile station is transmitting a signal at the second frequency in a direct communication mode in which the first mobile station and the second mobile station transmit and receive signals to/from each other in half-duplex communication, quality deterioration of a signal from the first mobile station that the receiver of the second mobile station receives, the transmitter of the second mobile station transmits a quality deterioration notification at the first frequency,
when the relay receiver receives the quality deterioration notification, the relay transmitter transmits a response at the second frequency, the relay receiver receives a signal that the first mobile station is transmitting at the second frequency, and the relay transmitter relays the signal of the first mobile station received and transmits the signal at the first frequency, and 
when the receiver of the second mobile station receives the response, the receiver of the second mobile station changes a communication mode to receive the signal of the first mobile station that the relay station relays at the first frequency in place of the signal that the first mobile station is transmitting at the second frequency.

With respect to independent claim 4 and the teachings of the most pertinent prior art:
Zhao teaches
a relay station capable of using a first frequency and a second frequency that are different from each other, comprising:
a communication interface that relays and transmits to a second mobile station a signal received at the first frequency from a first mobile station, when the relay station is set to a relay communication mode, the signal transmitted to the second mobile station at the second frequency; and
a controller that controls the communication interface.
Leng teaches
wherein when the controller receives a quality deterioration notification from the second mobile station while the first mobile station set to a direct communication mode is transmitting a signal to the second mobile station at the second frequency.
However, Zhao and Leng, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 4, including
wherein when the controller receives a quality deterioration notification from the second mobile station while the first mobile station set to a direct communication mode of half-duplex communication is transmitting a signal to the second mobile station at the second frequency, the controller controls the communication interface to change a communication mode to transmit a response to the second mobile station, which has transmitted the quality deterioration notification, at the second frequency, to receive a signal from the first mobile station at the second frequency, and to relay and transmit a signal from the first mobile station at the first frequency.

With respect to independent claim 5 and the teachings of the most pertinent prior art:
Zhao teaches
a mobile station that uses a first frequency and a second frequency that are different from each other, comprising: 
a communication interface that receives a signal transmitted at the second frequency from a mobile station on the transmitting side that is set to a direct communication mode; and
the communication interface changes the communication mode so as to receive a signal transmitted from the relay station at the first frequency in place of a signal that is transmitted from the mobile station on the transmitting side from the relay station at the second frequency;
the communication interface changes the communication mode so as to receive a signal transmitted from the relay station at the first frequency in place of a signal that is transmitted from the mobile station on the transmitting side from the relay station at the second frequency.
Leng teaches
a detector that detects quality deterioration of a signal received by the communication interface from the mobile station on the transmitting side in the direct communication mode, wherein when quality deterioration is detected by the detector, the communication interface transmits a quality deterioration notification to a relay station at the first frequency.
However, Zhao and Leng, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 5, including
a communication interface that receives a signal transmitted at the second frequency from another mobile station on a transmitting side that is set to a direct communication mode of half-duplex communication; and
a detector that detects quality deterioration of a signal received by the communication interface from the another mobile station on the transmitting side in the direct communication mode of half-duplex communication when the signal is transmitted at the second frequency, and upon receiving a response to the quality deterioration notification from the relay station at the second frequency, the communication interface changes the communication mode so as to receive a signal transmitted from the relay station at the first frequency in place of a signal that is transmitted from the another mobile station on the transmitting side at the second frequency.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.







 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641